Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 4/29/2021 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/07/2022 , 7/08/2021, 4/21/2021 and 1/21/202 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5, 7-8, 10-16, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami et al (US 2018/0247241) in view of  Heath (US 2013/0073389) 

8.	Regarding independent claim 1, Daniel Avrahami et al, herein after Avrahami (US 2018/0247241) teaches a method for customizing social workflows (Avrahami abstract teaches a method of social networking for a user activity per para0019-0020), the method comprising:
tracking user activity associated with a content title (Avrahami para0020 and 0021 where the user activities are focused and customized/tracked, activity detector 220 monitors/tracks the activity perppara0052), wherein the tracked user activity includes user interaction with one or more social contacts in an environment of the content title (Avrahami para0068 where the user interaction with user contacts are tracked by activity detector 220 for any application environment using phone interaction);
identifying a behavior pattern within the user interaction (Avrahami para0005 and abstract the behavior pattern is associated with user’s behavior and activities), 
But Avrahami et al further does not clearly teach, but Stephen Heath, herein after Heath (US 2013/0073389) teaches wherein the user interaction is associated with one or more conditions corresponding to one or more characteristics of the content title and the social contacts (Heath para0012 where the method teaches user behavior pattern is interacting or predicting user social networking communication for say buying pattern or advertising));
identifying a workflow corresponding to the behavior pattern, the identified workflow including a set of one or more actions taken within the environment of the content title (Heath abstract para0012 where the user behavior pattern identifies the action to links for the cloud type configuration including sports and sporting website);
customizing the workflow based on the conditions associated with the user interaction (Heath abstract para0011 where the user interaction customized the visual display of social networking interaction), wherein at least one of the actions in the customized workflow is associated with one or more of the social contacts (Heath para0070 where the  predicting online consumer behavior, buying pattern, monitoring online activity, location, online communications, search inquires, social networking, social plugins, ad links, promotions, social applications, purchasing, behavior and buying pattern, consumer address books & contact lists); and
storing the customized workflow in memory, wherein the customized workflow is executed based on detection of one or more of the conditions (Heath where social networking architecture in which profile data hosting is provided by the profile owner, social networking via communications over interactive devices, social notification for a set-top box, storing data related to social publishers and associating the data with electronic brand data, suggesting contacts for social networks, tagging digital media, targeting messages to users in a social network,).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 1.
9.	Regarding claim 2, The method of claim 1, further comprising developing a learning model based on the tracked user activity, and wherein identifying the behavior pattern is based on the learning model (Avrahami abstract and para0004-0005  where the machine learning model for transition model is being generated for identifying user behavior pattern) .
10.	Regarding claim 3, The method of claim 1, wherein the characteristics of the content title includes a genre, and wherein customizing the workflow is based on the behavior pattern being specific to the genre (Heath para0007 where the user activity as  a behavior pattern being tracked as a genre of communication and web activity with a group of people as social contact).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 3.
11.	Regarding claim 4, The method of claim 1, further comprising tracking information regarding the social contacts, the information regarding the social contacts including one or more user profiles of one of the social contacts (Heath para0012 where the tracking of users contact and behavior pattern of social networking and communication using user profile per para0027).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 4.

12.	Regarding claim 5, The method of claim 1, wherein the tracked user activity includes communication exchanged with the social contacts (Heath para0012 where the tracking of users contact and behavior pattern of social networking and communication using user profile per para0027), and wherein identifying the workflow is based on an identified intent of the communications (Heath para0136 where the intent of the communication is intent based on user generated metadata).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 5.

13.	Regarding claim 7, The method of claim 1, wherein the workflow includes defining a team, the characteristics of the content title include a number of team members and one or more team member roles (Heath where the sporting events can define a team  and has a role to play against home team perpara0073 and 0090 or para0270 with different role in a team), and wherein customizing the workflow includes selecting the social contacts as team members and assigning roles to the selected team members (Heath para0272 where the method of workflow can define the role  identifying the user’s role in the organization from individual profile).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 6.
14.	Regarding claim 8, The method of claim 1, wherein the customized workflow includes pluggable code executable to call one or more functions and services associated with the at least one action (Heath para0124 where the code uses a digital modulation called spread spectrum which spreads the voice data over a very wide channel in pseudorandom fashion using a user or cell specific pseudorandom code. The receiver undoes the randomization to collect the bits together and produce the original data. As t codes are pseudorandom and selected in such a way as to cause minimal interference to one another, multiple users can talk at the same time and multiple cells can share the same frequency).
 15.	Regarding claim 10, The method of claim 1, wherein the tracked user activity includes interaction with the social contacts via one or more different applications external to the environment of the content title (Heath para0136 where social networking interaction has various application with social contacts for the use of applications).
16.	Regarding claim 11, The method of claim 1, wherein customizing the workflow is based on a prediction regarding an identified intent of the user, and wherein the prediction includes information needed to execute the workflow (Heath para0136 where the prediction system is based on user interests that is intent of the user to execute the social network).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Avrahami et al   with concept of system and method of Heath. The motivation for doing so would be to have predictably and advantageously provided network based learning model for user activity using user behavior pattern and intent of the user. Therefore, it would have been obvious to combine Avrahami  et al with Heath et al to obtain the invention as specified in claim 11.
17.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
18.	Regarding claim 13, the arguments are analogues to claim2, are applicable and is rejected.
19.	Regarding claim 14, the arguments are analogues to claim3, are applicable and is rejected.
20.	Regarding claim 15, the arguments are analogues to claim4, are applicable and is rejected.
21.	Regarding claim 16, the arguments are analogues to claim5, are applicable and is rejected.
22.	Regarding claim 18, the arguments are analogues to claim7, are applicable and is rejected.
23.	Regarding claim 19, the arguments are analogues to claim8, are applicable and is rejected.
24.	Regarding claim 21, the arguments are analogues to claim10, are applicable and is rejected.
25.	Regarding claim 22, the arguments are analogues to claim11, are applicable and is rejected.
26.	Regarding claim 23, the arguments are analogues to claim1, are applicable and is rejected.
Allowable Subject Matter
27.	Claim 6, 9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677